UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 02-6367



MARK CORRIGAN,

                                              Plaintiff - Appellant,

          versus


MS. ATKINS; MS. BOLLOT; DR. CERVIE; PITT
COUNTY;   WILSON  COUNTY; SERGEANT  BAILEY;
OFFICER BARNS; HOWARD ADAMS; DIANA CARMACK;
KATHARINA DEWALD,

                                            Defendants - Appellees.




Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-98-667-5-CT)


Submitted:   July 9, 2002                 Decided:   August 22, 2002


Before WILKINS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Mark Corrigan, Appellant Pro Se. JoAnne Keeler Burgdorff, PITT
COUNTY LEGAL DEPARTMENT, Greenville, North Carolina; Tommy Willis
Jarrett, DEES, SMITH, POWELL, JARRETT, DEES & JONES, Goldsboro,
North Carolina; Deanna Davis Anderson, John Dale Madden, SMITH,
ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, Raleigh, North
Carolina; G. Christopher Olson, WOMBLE, CARLYLE, SANDRIDGE & RICE,
Raleigh, North Carolina; Edwin Constant Bryson, Jr., PATTERSON,
DILTHEY, CLAY & BRYSON, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Mark Corrigan appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint,*

denying his motions for reconsideration, and denying his motion to

amend the complaint and to retain an expert witness.        We have

reviewed the record and the district court’s opinions accepting the

magistrate judge’s recommendation to deny § 1983 relief and find no

reversible error.   Nor do we find any error in the district court’s

denial of Corrigan’s motions for reconsideration, to amend the

complaint, and to retain an expert witness. Accordingly, we affirm

on the reasoning of the district court.    Corrigan v. Atkins, No.

CA-98-667-5-CT (E.D.N.C. Dec. 28, 1998; Feb. 23, 1999; Feb. 24,

2000; Sept. 27, 2000; Oct. 24, 2000; Feb. 12, 2002).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




     *
       Corrigan is a federal inmate.    Thus, his action is more
appropriately construed as one under Bivens v. Six Unknown Named
Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).


                                 3